Gilbert, J.
1. The refusal to continue the ease on the ground of absent counsel was not error. The showing was not a full compliance with section 5718 of the Civil Code; and besides, continuances had been granted at the two preceding terms of the court at the instance of the same party..
2. The evidence and the admissions of the parties authorized the verdict. Neither the assignment of error in regard to the rejection of evidence nor that upon the charge of the court shows cause for the'grant of a new trial. It was not error to overrule the demurrer.

Judgment affirmed.


All the Justices concur.